DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2020 and 10/18/2021 was filed after the mailing date of the application on 07/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-14, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karadimas et al. [U.S. 9,318,838] in view of Jakoplic et al. [U.S. 2013/0273790].
Regarding claim 1, Karadimas discloses a connector, comprising: an insulating housing (fig. 2; 21) defining a terminal receiving groove (fig. 3; spaces that receive 40) therein, and the insulating housing (21) comprising a stop wall (Col 3 Ln 49-55; stop shoulders); and a terminal (fig. 3; 70) positioned in the terminal receiving groove (spaces that receive 40) of the insulating housing (21), and the terminal (40) comprising: an insert portion (fig. 4; 42, 44) defining an insert space (fig. 5; 43) therein, and the insert portion (42, 44) comprising: a front frame portion (front of 42); a rear frame portion (see mark-up below from figs. 7a and 7b; 100) spaced apart from the front frame portion (front of 42) in a front-rear direction (42 to 48 direction, see fig. 4); a top plate portion (top surface of 46) connecting the front frame portion (front of 42) and the rear frame portion (100); an arc discharge contact member (fig. 9; 85, 86) comprising: a bottom plate portion (bottom surface of 46) connecting the front frame portion (front of 42) and the rear frame portion (100) and spaced apart from the top plate portion (top surface of 46) in an up-down direction (fig. 6; vertical direction); and a top contact (fig. 9; 85) positioned below the top plate portion (top surface of 46); a primary contact member (fig. 10; 60, 62), wherein the arc discharge contact member (85, 86) is positioned in front of the primary contact member (60, 62), and the primary contact member (60, 62) comprising: a first elastic arm (60) which extends from the rear frame portion (100) to the front frame portion (front of 42) and is adjacent between the bottom plate portion (bottom surface of 46) and the top contact (85); and a second elastic arm (62) which extends from the rear frame portion (100) to the front frame portion(front of 42), is adjacent between the top plate portion top surface of 46) and the bottom plate portion (bottom surface of 46), and spaced apart from the first elastic arm (60) in a left-right direction (fig. 6; horizontal direction); a wiring portion (fig. 4; 44); and a connecting portion (fig. 4; section in between 46 and 45) connecting the insert portion (42, 46) and the wiring portion (44), and the connecting portion (section in between 46 and 45) comprising a stopping portion (fig. 7b; 70) which is configured to abut against the stop wall (Col 3 Ln 49-55; stop shoulders) of the insulating housing (21).

    PNG
    media_image1.png
    311
    592
    media_image1.png
    Greyscale
	Mark-Up
Regarding claim 2, Karadimas discloses the bottom plate portion (bottom surface of 46) comprises a bottom plate contact portion (86); the top contact (85) comprises a top contact portion (portion of 85 that would mate with fig. 3; 25) which faces the bottom plate contact portion (86) and is positioned in the insert space (43); the first elastic arm (60) comprises a first contact portion (fig. 10; 64) which is positioned in the insert space (43); the second elastic arm (62) comprises a second contact portion (fig. 10; 66) which faces the first contact portion (64) and is positioned in the insert space (43), wherein, the top contact portion (85) and the bottom plate contact portion (86) are positioned in front of the first contact portion (64) and the second contact portion (66). 
Regarding claim 10, Karadimas discloses the top contact portion (portion of 85 that would mate with fig. 3; 25), the first contact portion (64) and the second contact portion (66) are respectively positioned in a tip of the top contact (85), a tip (contact section of 64 starts near the tip) of the first elastic arm (60) and a tip (contact section of 66 starts near the tip) of the second elastic arm (62).
Regarding claims 1, 2 and 10, Karadimas does not disclose a top elastic arm extending from the rear frame portion to the front frame portion [claim 1]; top elastic arm [claim 2]; a tip of the elastic arm [claim 10].
Regarding claims 1, 2 and 10, Jakoplic teaches a top elastic arm (fig. 2; 6) extending from the rear frame portion (fig. 2; rear section of 12) to the front frame portion (fig. 2; front section of 12); a tip (fig. 2; 20) of the elastic arm (6).


Regarding claim 5, Karadimas modified by Jakoplic has been discussed above. Karadimas discloses wherein the rear frame portion (100) comprises a rear frame bottom portion (mark-up; rounded bottom surface after 100, see fig. 7b), and wherein the connecting portion (section in between 46 and 45) further comprises a connecting bottom portion (fig. 7b; area in front of 70) which is lower than the rear frame bottom portion (rounded bottom surface after 100) and a step portion (fig. 7b; slope in front of 70) which connects the connecting bottom portion (area in front of 70)  and the rear frame bottom portion (rounded bottom surface after 100).

Regarding claim 9, Karadimas modified by Jakoplic has been discussed above. Karadimas discloses wherein the bottom plate contact portion (86), the top contact portion (portion of 85 that would mate with fig. 3; 25), the first contact portion (64) and the second contact portion (66) are respectively provided at a down side (bottom), an up side (top), a left side (left) and a right side (right) of the insert space (43, see figs. 9 and 10).

portion of 85 that would mate with fig. 3; 25), the first contact portion (64) and the second contact portion (66) each are an elliptical surface.

Regarding claim 12, Karadimas modified by Jakoplic has been discussed above. Karadimas discloses wherein the connector is a vehicle connector.
NOTE: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 13, Karadimas discloses a terminal, comprising: an insert portion (fig. 4; 42, 44) defining an insert space (fig. 5; 43) therein, and the insert portion (42, 44) comprising: a front frame portion (front of 42); a rear frame portion (see mark-up above from figs. 7a and 7b; 100) spaced apart from the front frame portion (front of 42) in a front-rear direction (42 to 48 direction, see fig. 4); a top plate portion (top surface of 46) connecting the front frame portion (front of 42) and the rear frame portion (100); an arc discharge contact member (fig. 9; 85, 86) comprising: a bottom plate portion (bottom surface of 46) connecting the front frame portion (front of 42) and the rear frame portion (100) and spaced apart from the top plate portion (top surface of 46) in an up-down direction (fig. 6; vertical direction); and a top contact (fig. 9; 85) positioned below the top plate portion (top surface of 46); a primary contact member (fig. 10; 60, 62), wherein the arc discharge contact member (85, 86) is positioned in front of the primary contact member (60, 62), the primary contact member (60, 62) comprising: a first elastic arm (60) which extends from the rear frame portion (100) to the front frame portion (front of 42) and is adjacent between the bottom plate portion (bottom surface of 46) and the front of 42), is adjacent between the top plate portion top surface of 46) and the bottom plate portion (bottom surface of 46), and spaced apart from the first elastic arm (60) in a left-right direction (fig. 6; horizontal direction); a wiring portion (fig. 4; 44); and a connecting portion (fig. 4; section in between 46 and 45) connecting the insert portion (42, 46) and the wiring portion (44).
Regarding claim 14, Karadimas discloses the bottom plate portion (bottom surface of 46) comprises a bottom plate contact portion (86); the top contact (85) comprises a top contact portion (portion of 85 that would mate with fig. 3; 25) which faces the bottom plate contact portion (86) and is positioned in the insert space (43); the first elastic arm (60) comprises a first contact portion (fig. 10; 64) which is positioned in the insert space (43); the second elastic arm (62) comprises a second contact portion (fig. 10; 66) which faces the first contact portion (64) and is positioned in the insert space (43), wherein, the top contact portion (85) and the bottom plate contact portion (86) are positioned in front of the first contact portion (64) and the second contact portion (66). 
Regarding claim 21, Karadimas discloses the top contact portion (portion of 85 that would mate with fig. 3; 25), the first contact portion (64) and the second contact portion (66) are respectively positioned in a tip of the top contact (85), a tip (contact section of 64 starts near the tip) of the first elastic arm (60) and a tip (contact section of 66 starts near the tip) of the second elastic arm (62).
Regarding claims 13, 14 and 21, Karadimas does not disclose a top elastic arm extending from the rear frame portion to the front frame portion [claim 13]; top elastic arm [claim 14]; a tip of the elastic arm [claim 21].
Regarding claims 13, 14 and 21, Jakoplic teaches a top elastic arm (fig. 2; 6) extending from the rear frame portion (fig. 2; rear section of 12) to the front frame portion (fig. 2; front section of 12); a tip (fig. 2; 20) of the elastic arm (6); a tip (fig. 2; 20) of the elastic arm (6).


Regarding claim 17, Karadimas modified by Jakoplic has been discussed above. Karadimas discloses wherein the rear frame portion (100) comprises a rear frame bottom portion (mark-up; rounded bottom surface after 100, see fig. 7b), and wherein the connecting portion (section in between 46 and 45) further comprises a connecting bottom portion (fig. 7b; area in front of 70) which is lower than the rear frame bottom portion (rounded bottom surface after 100) and a step portion (fig. 7b; slope in front of 70) which connects the connecting bottom portion (area in front of 70)  and the rear frame bottom portion (rounded bottom surface after 100).

Regarding claim 18, Karadimas modified by Jakoplic has been discussed above. Karadimas discloses wherein the bottom plate contact portion (86) is formed by bulging the bottom plate portion (bottom surface of 46) toward the insert space (43).

Regarding claim 20, Karadimas modified by Jakoplic has been discussed above. Karadimas discloses wherein the bottom plate contact portion (86), the top contact portion (portion of 85 that would mate with fig. 3; 25), the first contact portion (64) and the second contact portion (66) are respectively provided at a down side (bottom), an up side (top), a left side (left) and a right side (right) of the insert space (43, see figs. 9 and 10).

portion of 85 that would mate with fig. 3; 25), the first contact portion (64) and the second contact portion (66) each are an elliptical surface.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karadimas et al. [U.S. 9,318,838] in view of Jakoplic et al. [U.S. 2013/0273790] as applied to claim 1 above, and further in view of Boemmel et al. [U.S. 7,976,351].
Regarding claims 4 and 16, Karadimas and Jakoplic disclose all the claim limitations except wherein the front frame portion comprises a first end portion and a second end portion which are opposite to each other, the first end portion is connected with the top plate portion, the first end portion comprises a catch hole, and the second end portion comprises a protrusion which is configured to insert into the catch hole [claims 4 and 16].
Regarding claims 4 and 16, Boemmel teaches the front frame portion (fig. 4; 130) comprises a first end portion and (fig. 4; 150) a second end portion (fig. 4; 140) which are opposite to each other (see fig. 4), the first end portion (150) is connected with the top plate portion (fig. 4; 160), the first end portion (150) comprises a catch hole (fig. 5; front 155), and the second end portion (140) comprises a protrusion (fig. 5; front 125) which is configured to insert into the catch hole (front 155).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the front frame portion comprises a first end portion and a second end portion which are opposite to each other, the first end portion is connected with the top plate portion, the first end portion comprises a catch hole, and the second end portion comprises a protrusion which is configured to insert into the catch hole as suggested by Boemmel for the benefit of improving the structural integrity of a female terminal used in high voltage applications.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karadimas et al. [U.S. 9,318,838] in view of Jakoplic et al. [U.S. 2013/0273790] as applied to claim 1 above, and further in view of Endo et al. [U.S. 2016/0322728].
Regarding claims 8 and 19, Karadimas and Jakoplic disclose all the claim limitations except wherein an edge bulging portion bulges upwardly from a rear edge of the top plate portion, and wherein the insulating housing further comprises a locking shoulder which latches with the edge bulging portion and has elasticity [claim 8]; wherein an edge bulging portion bulges upwardly from a rear edge of the top plate portion [claim 19].
Regarding claims 8 and 19, Endo teaches an edge bulging portion (fig. 1; 12) bulges upwardly from a rear edge (fig. 1; 12c) of the top plate portion (fig. 1; 10a), and wherein the insulating housing (fig. 12; 400) further comprises a locking shoulder (fig. 12; 41) which latches with the edge bulging portion (12) and has elasticity (41 is made out of elastic material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an edge bulging portion bulges upwardly from a rear edge of the top plate portion, and wherein the insulating housing further comprises a locking shoulder which latches with the edge bulging portion and has elasticity as suggested by Endo for the benefit of improving the retention strength between a terminal and the housing in order to avoid the terminal slipping during operation.

Allowable Subject Matter
Claims 3, 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831